              Case 3:18-cv-04272-TSH Document 17 Filed 11/16/18 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




    Sidney Naiman                                           Case No. C 18-04272-TSH
                     Plaintiff(s)
    v.                                                      ADR CERTIFICATION BY PARTIES
                                                            AND COUNSEL
    Sunworks United, Inc.

                     Defendant(s)


   Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
   she has:
          (1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
          (available at cand.uscourts.gov/adr).
          (2) Discussed with each other the available dispute resolution options provided by the
              Court and private entities; and
          (3) Considered whether this case might benefit from any of the available dispute resolution
              options.

   Date: 11/15/2018                               Signed: /s/ Connie Koontz
                                                                             Party
   Date: 11/15/2018                               Signed: /s/ Joren S. Ayala-Bass
                                                                            Attorney


  Counsel further certifies that he or she has discussed the selection of an ADR process with counsel
  for the other parties to the case. Based on that discussion, the parties:

   intend to stipulate to an ADR process
  X prefer to discuss ADR selection with the Assigned Judge at the case management conference
  


  Date: 11/15/2018                                             /s/ Joren S. Ayala-Bass
                                                       Signed: _______________________________
                                                                         Attorney



Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”
   Form ADR-Cert rev. 5-1-2018
